EXHIBIT 10
                                  CONFIDENTIAL

                                                          Rcig!2

 2      !!!!!!!!!WPKVGF!UVCVGU!FKUVTKEV!EQWTV
 3      !!!!!!!!UQWVJGTP!FKUVTKEV!QH!PGY![QTM
 4      !!!!!!!!!ECUG!PQ/!2<24.ex.1889;.NIU
 5
 6      aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa
 7      KP!TG!HQTGKIP!GZEJCPIG!DGPEJOCTM!TCVGU
 8      CPVKVTWUV!NKVKICVKQP
 9      aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa
 ;
21      !!!!!!!!!XKFGQVCRGF!FGRQUKVKQP!QH
22      !!!!!!!!!!!IGKT!JÚKFCN!DLÚPPGU
23
24      !!!!!!!!!!!+++!EQPHKFGPVKCN!+++
25      !!!!!!!!!!!!!Ugrvgodgt!32-!3129
26      !!!!!!!!!!!!!!!!!;<58!c/o/
27
28      !!!!!!!!ECJKNN!IQTFQP!'!TGKPFGN!NNR
29      !!!!!!!!!!!!!91!Rkpg!Uvtggv
2;      !!!!!!!!!!!!Pgy![qtm-!Pgy![qtm
31
32
33
34      Ujctqp!Ngpign-!TOT-!ETT
35
36

                               Veritext Legal Solutions
     212-279-9424                www.veritext.com          212-490-3430
                                            CONFIDENTIAL
                                                 Page 98                                                Page 100
 1      Q. I'm on page 16.                                  1      A. We have reviewed the literature
 2      A. But I'm -- okay. I can -- I may                  2   in order to come up with these factors.
 3   focus on page 16. But there is nothing                 3      Q. Okay. Do you remember which
 4   about the factors there, as far as I can               4   literature? I mean --
 5   see.                                                   5      A. The foreign exchange market
 6      Q. Just -- yeah. Just the                           6   microstructure literature.
 7   beginning of the section that talks about              7      Q. Any specific articles or books?
 8   the factors. But yeah. They're --                      8      A. As you can see here, it's
 9   certainly in the pages that follow,                    9   referred to, among others, one of my
10   there's a much more detailed description              10   articles. It's also -- it's also selected
11   of the factors.                                       11   from standard well-known articles in the
12          So if you turn to                              12   field of FX market microstructure. So --
13   paragraph 68 --                                       13      Q. Okay. But you list a lot of
14      A. Sorry? 68?                                      14   stuff here.
15      Q. Paragraph 68.                                   15          Was there any one in
16      A. Okay.                                           16   particular -- one or two that you found
17      Q. You identify certain groups of                  17   especially helpful?
18   these factors, which include                          18      A. As mentioned, a lot of
19   dealer-specific factors, which is                     19   documentation for this you can find in one
20   paragraph 68, market-specific factors in              20   of my 2017 articles. Most of these or all
21   paragraph 69, and customer-specific                   21   of these factors are also established in
22   factors in paragraph 70; is that right?               22   the FX market micro literature. So these
23      A. You mean 70. Yes? That's                        23   factors show up in many studies.
24   correct.                                              24      Q. Okay. Okay. So first let's
25      Q. Yes. And do you remember how                    25   walk through the dealer-specific factors
                                                 Page 99                                                Page 101
 1   you selected these factors?                            1   at paragraph 68.
 2      A. Yes. I remember how these                        2      A. Okay.
 3   factors were selected. They are selected               3      Q. So first, you identify order
 4   from the FX market microstructure                      4   flow information. It's actually a little
 5   literature.                                            5   before 68. I'm sorry. 65, 66.
 6      Q. Okay. And what expertise do you                  6          You talk about order flow
 7   have that permitted you to identify these              7   information as one of the factors that
 8   factors?                                               8   influences spreads in FX spot markets; is
 9      A. As mentioned, I am working in                    9   that right?
10   the field of FX market microstructure.                10      A. FX order flow is regarded as a
11   And I have also been doing work related               11   very important parameter among -- or in
12   with some of these factors, as you may                12   the literature. There are several
13   know.                                                 13   publications using that factor. For
14      Q. Did you consult with anyone else                14   instance, Rich Lyons, which I also know he
15   to put together this list of factors?                 15   has several articles marked in evidence;
16      A. This is something that Alexander                16   earlier studies by me, Dagfinn Rime, and
17   and I were collaborating on.                          17   many, many other authors in the FX market
18      Q. Okay.                                           18   microstructure literature.
19      A. We tried to do our best in order                19          So actually, this has been -- in
20   to identify the factors suggested in the              20   the market -- FX market micro literature,
21   literature.                                           21   and even in the literature on stock
22      Q. So these are factors just based                 22   exchanges and so on, the concept of order
23   on your review of literature. You didn't              23   flow is regarded as a very important one.
24   interview any FX traders or do any                    24      Q. Okay. And what do you mean by
25   realtime --                                           25   "order flow information"?
                                                                                           26 (Pages 98 - 101)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                      212-490-3430
                                           CONFIDENTIAL
                                             Page 114                                               Page 116
 1      Q. Okay. So how does your model                  1   spreads.
 2   take account of this factor?                        2       Q. Okay. Next is customer
 3      A. Then we have to go to Appendix D              3   informedness in paragraph 70.
 4   again.                                              4       A. Yeah.
 5      Q. Okay.                                         5       Q. So you note that the customer's
 6      A. Okay. Thank you. Sorry. I                     6   likelihood of being informed.
 7   forgot the factor. Which factor was it?             7       A. That's correct. That is defined
 8      Q. We were doing customer trading                8   on page 2, I guess, in the appendix. I
 9   activity.                                           9   think we call it -- no. It's on page 1.
10      A. Yeah. Client trading frequency.              10   It's just the client's trade-size-weighted
11      Q. Okay.                                        11   average return when trading with this bank
12      A. You can see that that factor is              12   this year measured as the midpoint to
13   defined the following way: The fraction            13   midpoint return over the 60 seconds after
14   of days this year that this client traded          14   the trade using top-of-the-book data from
15   with this bank.                                    15   EBS/Reuters.
16      Q. Okay. And now we can look at --              16       Q. And how does that affect
17   customer sophistication is next in                 17   spreads?
18   paragraph 70.                                      18       A. Well, it may affect spreads in
19          Can you -- is that right?                   19   different ways. Of course, if this -- if
20      A. That's probably correct.                     20   this -- if, for instance, a good
21      Q. Can you explain what customer                21   performance by the -- is because --
22   sophistication is.                                 22   because of low latency trading, such as
23      A. Yes, I can. If we go back to                 23   some high-frequency traders are doing,
24   Appendix D, client sophistication is               24   then you may want to increase spreads.
25   defined as the fraction of this client's           25   There may be some very few occasions where
                                             Page 115                                               Page 117
 1   trades with this bank this year that                1   you think you might learn something about
 2   derive the multi-bank trading platforms.            2   trading by some clients where you would
 3      Q. Can you explain in laymen's                   3   offer slightly more favorable terms.
 4   terms what you understand it to mean?               4      Q. Okay. Okay. So we've discussed
 5      A. What it is?                                   5   the various factors outlined in your
 6      Q. What --                                       6   report.
 7      A. It's just the percentage -- it's              7          Did we skip over any?
 8   just the fraction of the trades a                   8      A. What did you say? Sorry?
 9   particular customer has been doing on the           9      Q. Did we skip any factors that you
10   multi-bank platforms.                              10   think are important to FX spreads?
11      Q. Okay. And why is that a measure              11      A. We have tried to do our best to
12   of sophistication?                                 12   capture the factors mentioned in the
13      A. Well, because more sophisticated             13   market microstructure literature -- FX
14   customers -- that's customers that have --         14   market microstructure literature.
15   know more about the markets that tend to           15      Q. I mean in our discussion today,
16   use such platforms.                                16   do you feel that we've addressed all of
17      Q. Okay.                                        17   the major factors that you've identified
18      A. So non-sophisticated clients                 18   in your report?
19   will not use those platforms.                      19      A. There are more factors here, as
20      Q. And how does customer                        20   you can see in the appendix. I am happy
21   sophistication affect spreads?                     21   to go through all of them if you want to.
22      A. Ex-Ante would expect --                      22      Q. Right. These are variables used
23   according to the literature, Ex-Ante would         23   in your regressions. And then I think
24   expect that they would obtain slightly             24   here in this section, you've listed out
25   better spreads or slightly smaller                 25   "We have been trying to address the
                                                                                     30 (Pages 114 - 117)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                  212-490-3430
                                            CONFIDENTIAL
                                              Page 134                                               Page 136
 1   data.                                                1   information?
 2       Q. Okay.                                         2       A. Occasionally, it may. But
 3       A. So we have a better measure for               3   it's -- this is something that's not
 4   it, I think.                                         4   common to -- there are no common variables
 5       Q. Would the trader's view on the                5   in the market microstructure on FX.
 6   likely direction of the market affect the            6       Q. Okay. And does your model
 7   spread?                                              7   account for that factor?
 8       A. Can you repeat that question?                 8       A. Which factor are you --
 9       Q. Sure. Would a trader's view on                9       Q. These trader-specific factors,
10   the likely direction of the market affect           10   like risk limits, intraday losses.
11   the spread?                                         11       A. I think it's likely, of course,
12       A. In which setting do you mean?                12   that they are related with some other
13       Q. Everything we're talking about               13   variables that it could be -- that kind of
14   today is foreign exchange.                          14   things could be correlated with -- for
15       A. May or may not. It's hard to                 15   instance, with volatility.
16   give a clear answer on that.                        16       Q. So an individual trader's risk
17       Q. In what situation would it not?              17   limit or measurement of his own book for
18       A. It depends on, you know -- it --             18   losses would be linked to volatility?
19   I don't really understand what you want.            19       A. Have you finished your question?
20   Can you --                                          20       Q. Yeah.
21       Q. If a trader has a view on                    21       A. Of course, with more volatility,
22   the likely direction the market is moving,          22   it's more likely that there are bigger
23   does that affect spreads?                           23   changes. So --
24       A. If -- you know, if -- if the                 24       Q. Sorry. You just said with
25   dealer, because of that, wants to adjust            25   volatility, it's more likely that there
                                              Page 135                                               Page 137
 1   his inventories rates, of course, he can             1   are bigger changes?
 2   try to adjust prices a little bit.                   2       A. If -- of course, with bigger
 3       Q. Okay. And does your model take                3   volatility, the risk of both making money
 4   account of a trader's view of the likely             4   or losing money increases.
 5   direction of the market?                             5       Q. Right. But that factor would
 6       A. As mentioned, we have -- we have              6   not consider a trader's individual issues.
 7   the order flow measure in there. So --               7   It's a market factor; right?
 8       Q. And that -- and you're saying                 8       A. But it could be correlated. So
 9   that measuring the volume of trades coming           9   we have used -- we have used the variables
10   in and out is the same as understanding a           10   that we have a motivation for in the FX
11   trader's view of the likely direction of            11   market microstructure literature. And
12   the market?                                         12   those variables, of course, have to be
13       A. Could be, yes. It's, of course,              13   possible to estimate, which is also common
14   impossible to measure exactly the view of           14   for the rest of the FX market
15   a dealer at a particular time. I don't              15   microstructure literature, of course. So
16   really know how you want to measure that.           16   variables that are not possible to
17   It's not easy.                                      17   calculate will not be included in the
18       Q. What about other trader-specific             18   analysis.
19   factors, like risk limits, intraday                 19       Q. Do you know whether negotiations
20   losses? How would factors like this                 20   ever take place between FX traders at a
21   affect trader's risk tolerance in quoted            21   particular dealer or salespeople and
22   spreads?                                            22   clients either on a trade-by-trade basis
23       A. I think you refer to information             23   or on a client relationship basis?
24   that is very hard to obtain.                        24       A. Many details in that sentence.
25       Q. Would that affect spreads, that              25   Can you please split it up a little bit?
                                                                                       35 (Pages 134 - 137)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                    212-490-3430
                                          CONFIDENTIAL
                                             Page 138                                                Page 140
 1      Q. Sure. We can go through it                    1   affect the spread that a trader of that
 2   again.                                              2   bank would be willing to quote?
 3          So are you aware of any                      3       A. So I guess what you are -- right
 4   negotiations that take place between FX             4   now, again, this is a little bit back to
 5   traders at a particular dealer and                  5   where we started today. Of course, this
 6   salespeople and clients about -- on a               6   is through sharing sensitive common
 7   trade-by-trade basis or on a client                 7   information about spreads, about order
 8   relationship basis?                                 8   flows, et cetera. For instance, stop loss
 9      A. That's something we have not                  9   orders, take profit loss orders. That
10   looked into in our analysis.                       10   might be relevant information for that.
11      Q. Okay. Do you think that                      11   So that could be a result of the
12   negotiations like that could affect the            12   conspiracy.
13   spread a client is quoted?                         13       Q. What could be a result of the
14      A. I don't really see how that                  14   conspiracy?
15   matters in our analysis.                           15       A. So what I think you suggested
16      Q. Why?                                         16   now was that because the defendant banks
17      A. We have included the variables               17   were sharing information, sensitive
18   that we think should be relevant in the            18   competitive information on spreads, on
19   clean -- for FX trading. So that's why.            19   order flows, on price contingent orders,
20      Q. Okay. Do you know whether FX                 20   such as take profit, stop losses, that
21   salespeople sometimes have the discretion          21   kind of sensitive competitive information,
22   to mark up a price quoted by a trader?             22   if that is shared, of course, some dealers
23      A. This is -- this is something we              23   may be able to expect order flows.
24   have not been asked to investigate.                24       Q. Are you offering an opinion on
25      Q. Okay. Did class counsel                      25   whether particular information sharing is
                                             Page 139                                                Page 141
 1   instruct you to investigate the other               1   legitimate or illegitimate?
 2   factors that you outlined in your report?           2      A. We have not been asked to do an
 3      A. The factors are based on the FX               3   analysis on that.
 4   market microstructure literature, and that          4      Q. Okay. So in your -- in the
 5   has been Alexander and my job to identify           5   capacity of your expertise, do you know
 6   those --                                            6   whether a customer -- anticipated customer
 7      Q. Okay.                                         7   trade flow would have an effect on
 8      A. --- variables.                                8   spreads?
 9      Q. And so one of those variables                 9      A. As mentioned, we have not been
10   was not the potential for a salesperson to         10   doing an analysis on that.
11   mark up a price.                                   11      Q. Okay. Do you know whether a
12      A. I don't think such a variable is             12   trader's perception of market risk could
13   possible to measure, to be honest.                 13   affect the trade?
14      Q. Okay. Would that variable                    14      A. Affect the trade in what sense?
15   affect the spreads?                                15      Q. Whether his sense of the risk of
16      A. It's nothing I have any answer               16   the market could affect the spread that
17   to. It's --                                        17   he's offering.
18      Q. Okay. Do you know --                         18      A. Exactly. If uncertainty is
19      A. As mentioned, again, we have --              19   increasing, expected uncertainty, for
20   we have included those variables that are          20   instance, then spreads will go up -- will
21   identified in the FX market micro                  21   go out, as we discussed when we were going
22   literature. So we have done our best to            22   through the variables.
23   identify those variables.                          23      Q. Right. But here it's a little
24      Q. Do you know whether anticipated              24   bit more nuanced. It's the trader's
25   customer flow at a given dealer bank could         25   perception of that market risk.
                                                                                      36 (Pages 138 - 141)
                                       Veritext Legal Solutions
212-279-9424                             www.veritext.com                                     212-490-3430
                                           CONFIDENTIAL
                                             Page 150                                                Page 152
 1          So other than frequency of                   1   for trading certain currencies?
 2   trades placed with the bank, does your              2      A. Can you repeat that again?
 3   model account for relationships that might          3      Q. At each bank, is there usually a
 4   exist between a client and the trader,              4   specific trader responsible for trading
 5   salesperson, or bank?                               5   certain currencies?
 6          Other than that frequency                    6      A. Typically, no trader -- no
 7   variable, is there anything else?                   7   dealer will handle all currencies at all
 8      A. This is the type of variable                  8   times. So they may handle some
 9   that is possible to measure and that we've          9   currencies. If you are dealing in big
10   captured such effects. It's impossible             10   currencies, you may have one. If you are
11   to -- you see, we cannot really -- we              11   dealing in small currencies, you may have
12   cannot really analyze each and every               12   more.
13   trader. I don't know how -- it's                   13      Q. And do you think that an
14   impossible to calculate such a variable.           14   individual trader's specialization would
15      Q. Okay.                                        15   affect spreads?
16      A. And that's also reflected in the             16      A. In what sense are you suggesting
17   literature. Nobody uses that kind of               17   that it would --
18   factors, because they are not -- it's not          18      Q. Well, I'm asking you if a
19   possible to measure them.                          19   trader's specialization in currencies
20      Q. Okay. Did you consider                       20   would affect quoted spreads.
21   potential synergies with other relevant            21      A. And that kind of information is
22   business lines? For example, if there's            22   captured by our common factors.
23   an important client to the bank for other          23      Q. Which factor would that be
24   reasons or that has a relationship with            24   captured in?
25   other branches or business lines, could            25      A. Then I think I would have to go
                                             Page 151                                                Page 153
 1   that affect spreads too, or is that just            1   through all of them, actually.
 2   another thing that's difficult to measure?          2      Q. For an individual trader's
 3      A. It's certainly difficult to                   3   specialization in currencies?
 4   measure. But as mentioned a few times, we           4      A. Of course. If you are -- if you
 5   have included those variables that is               5   are a currency dealer, you would have
 6   related -- that is regarded as relevant in          6   to -- you would typically take into
 7   the literature of FX market                         7   account these client-specific factors.
 8   microstructure.                                     8   You would take into account market-wide
 9      Q. Okay. Okay. To your knowledge,                9   factors. Of course, you would typically
10   do traders at a specific bank ever                 10   provide different prices for different
11   specialize in one or more currencies or            11   spreads for -- let's say if you are
12   currency pairs?                                    12   trading in Swedish Kroner/Euro, for
13      A. Can you repeat that, please?                 13   instance, you would typically provide
14      Q. Do traders specialize in                     14   other quotes for 5 Euro, 5 million Euro
15   currency pairs, in your experience?                15   than for 300 million Euro. So then size
16      A. Are you talking about human                  16   factor will matter. For instance, if the
17   dealers?                                           17   market is volatile at that time, maybe you
18      Q. Yes.                                         18   would have to increase the spread a little
19      A. Of course, they cannot handle                19   bit further. And, yeah, you could also go
20   every currency pair.                               20   through other -- you could be -- VIX index
21      Q. So --                                        21   could matter.
22      A. You know, so there will be some              22      Q. But it's safe to say a trader
23   specialization, of course.                         23   who specializes in a particular currency
24      Q. Okay. And is there usually at                24   pair would have a certain familiarity with
25   each bank an individual trader responsible         25   the ups and down of that currency pair, is
                                                                                      39 (Pages 150 - 153)
                                       Veritext Legal Solutions
212-279-9424                             www.veritext.com                                    212-490-3430
                                            CONFIDENTIAL
                                              Page 158                                                 Page 160
 1   trade or executed on electronic trading              1   platforms. Those spreads will typically
 2   platform may be considered an operating              2   also reflect these common factors. In
 3   cost factor.                                         3   addition to that, they may also regard
 4      A. Yes. That's correct.                           4   factors such as the customer-specific
 5      Q. Okay.                                          5   factors and also, to some extent, many
 6      A. It's because -- I can tell you                 6   inventory considerations and so on.
 7   why, since you asked about it. When you              7   Actually, banks that spend effort on doing
 8   are trading, doing a voice trade, it means           8   customer profiling and the relevant input
 9   that there is a person sitting in the                9   into those models are reflected by our
10   other end. So a bank used up dealer time.           10   common factors.
11   And that means that you have some -- so of          11      Q. Is it correct that spreads on
12   course, that time will cost some money.             12   electronic trades on single-dealer
13   And that has to be incorporated into the            13   electronic trading platforms are set by
14   spread.                                             14   algorithms?
15          On the other hand, when doing an             15      A. They are -- they are typically
16   electronic trade, everything is automatic.          16   set by algorithms.
17   So there is actually no human involvement           17      Q. What about for multi-dealer
18   in that trade. That means that you have             18   trading platforms?
19   lower costs, and that's something that              19      A. Also typically set by
20   will be reflected in the spreads.                   20   algorithms.
21          So, for instance, if there is a              21      Q. So do voice traders set spreads
22   trade for a small amount, let's say that a          22   on single-dealer platforms?
23   human dealer spends 10 minutes or 15                23      A. A voice dealer? It's --
24   minutes, that would have to be reflected            24   actually, do you know the difference
25   in a wider spread, for instance, compared           25   between electronic and voice? Electronic,
                                              Page 159                                                 Page 161
 1   to if the same client had done the same              1   typically, it's just a human dealer
 2   deal on an electronic platform.                      2   typically will use this kind of input when
 3       Q. Okay. And is it correct you --                3   providing prices. It's not much different
 4   I think you write a little bit further in            4   on electronic platforms. Also the prices
 5   paragraph 72 that there is greater price             5   there will be -- will be made up by
 6   transparency on electronic platforms; is             6   similar type of variables.
 7   that right?                                          7      Q. But the trades -- but the quotes
 8       A. On some platforms, yes.                       8   in electronic system would be set by
 9       Q. Okay. So can you explain how                  9   algorithm, not by a voice trader; is that
10   spreads are set on electronic trades on             10   right?
11   single-dealer electronic trading                    11      A. Of course, in the electronic
12   platforms?                                          12   system, it will be set by an algorithm.
13       A. How they are set? Well, I have               13   And the algorithm will be -- will be made
14   some experience in that. And typically,             14   by humans.
15   it's -- I would say that the common                 15      Q. Okay. Speaking generally, are
16   factors that is presented in this appendix          16   there any characteristic differences
17   are typically among those factors that              17   between an electronic trade and a voice
18   will be used to create those spreads. So            18   trade?
19   typically, they start with -- they start            19      A. Can you repeat that, please?
20   with using reference prices, reference bid          20      Q. Are there any general
21   and ask, which typically are derived from           21   differences between an electronic trade
22   ECNs.                                               22   and a voice trade?
23            For instance, during this                  23      A. In which respect are you --
24   period, maybe EBS, Reuters, or typically            24      Q. Any characteristics about the
25   EBS and Reuters, maybe also some other              25   essence of the trade, how it's traded, the
                                                                                        41 (Pages 158 - 161)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                     212-490-3430
                                            CONFIDENTIAL
                                                  Page 162                                                 Page 164
 1   spreads quoted?                                          1   toxic order flow.
 2       A. You have different versions of                    2          What would be the difference in
 3   electronic platforms. So some -- some                    3   spreads?
 4   type of those platforms, it's just                       4      A. It's -- it's hard to tell
 5   electronic version of voice. But you also                5   upfront. You know, we have all these
 6   may have other versions of electronic                    6   common factors that may be relevant in
 7   platforms.                                               7   that respect.
 8       Q. When a dealer knows the identity                  8      Q. So you don't think the spread
 9   of the counterparty it is trading with, is               9   would be wider for the toxic flow?
10   it true that it may be able to offer a                  10      A. It all depends.
11   tighter spread if it is less concerned                  11      Q. Okay.
12   about toxic order flow?                                 12      A. I cannot make general
13       A. If -- toxic -- if -- in the                      13   predictions, because there are many
14   sense that that order flow, for instance,               14   different factors that may play a role.
15   from a high frequency hedge fund or                     15      Q. Does your model consider
16   something --                                            16   differences in information about
17       Q. Exactly.                                         17   counterparty identity at the time of
18       A. Of course, if you risk losing                    18   quote?
19   money from trading with some particular                 19      A. Can you repeat that?
20   counterparty, you -- you would set a                    20      Q. Does your model consider
21   higher spread than if you did not face                  21   information about counterparty identity at
22   that risk.                                              22   time of quote?
23       Q. Do you know whether dealers                      23      A. In electronic trade, you mean,
24   always know the identity of the                         24   or voice trade, for instance?
25   counterparty when trading through                       25      Q. In electronic trading.
                                                  Page 163                                                 Page 165
 1   electronic channels?                                     1      A. It may take into account aspects
 2      A. They do not -- they -- sometimes                   2   of the client. That's correct.
 3   no. But there are also occasions where                   3      Q. And what variables cover
 4   they do not know.                                        4   counterparty identity?
 5      Q. Okay. Is it right that EBS and                     5      A. Well, I can go through the list
 6   Reuters are anonymous platforms?                         6   again.
 7      A. That's correct. EBS and Reuters                    7      Q. Okay. Please do.
 8   are anonymous platforms where the                        8      A. For instance, let's talk about
 9   participant submits limit orders.                        9   the single-bank trade or a single-bank
10      Q. Okay. Imagine that a bank is                      10   platform. Okay? Customer profiling by
11   asked to provide a Euro/U.S. Dollar quote               11   banks typically would include some measure
12   to a counterparty that does not bring                   12   of client sophistication. It's the first
13   toxic order flow and a Euro/U.S. Dollar                 13   variable.
14   quote for the same amount to an unknown                 14      Q. Customer profiling. Client
15   counterparty that may or may not tend to                15   sophistication. Okay.
16   generate toxic order flow.                              16      A. They would also include some
17          Which quote would be wider,                      17   element of toxicity, for instance, to
18   other things being equal?                               18   protect themselves against high-frequency
19      A. Can you repeat that, please?                      19   traders.
20      Q. Right. We have the same -- same                   20      Q. So your client sophistication
21   request, same currency pair, one set going              21   variable is the fraction of client trades
22   to someone who we know is associated with               22   with this bank this year that arrives via
23   toxic order flow or may be associated with              23   multi-bank trading platforms.
24   toxic order flow and the other going to                 24      A. Exactly.
25   someone who we know is not associated with              25      Q. So that will consider --
                                                                                            42 (Pages 162 - 165)
                                         Veritext Legal Solutions
212-279-9424                               www.veritext.com                                        212-490-3430
                                          CONFIDENTIAL
                                             Page 218                                                 Page 220
 1      Q. Okay. And just so I'm                         1   squared of zero percent mean?
 2   understanding, it's a standard methodology          2      A. Zero would mean that you are not
 3   for estimating impact and for estimating            3   explaining the variance.
 4   damages; right?                                     4      Q. Okay. And what would an R
 5      A. It's -- you can use that kind of              5   squared of 100 percent mean?
 6   analysis for different purposes. And this           6      A. I hope we never find that,
 7   is certainly one of the purposes you can            7   because it means that you are doing
 8   use it for. That's correct.                         8   something wrong, I guess.
 9      Q. Okay.                                         9      Q. But it would mean -- and you
10      A. So it's -- actually, this is a               10   mean that because you can't possibly
11   methodology that is commonly used among --         11   explain everything.
12   also fund -- those handling funds and so           12      A. It's impossible.
13   on, we can use it -- for instance, fund            13      Q. Okay. But that is what --
14   managers can use it for estimating their           14      A. Then you don't need to run a
15   costs. It could be other -- several other          15   regression.
16   ways to do it. So it's a quite common              16      Q. In an ideal world, it's --
17   methodology.                                       17   100 percent means you've explained every
18      Q. Okay.                                        18   single thing; is that right?
19      A. So the references are in there.              19      A. Then you don't need to run a
20   So --                                              20   regression.
21      Q. Okay. Okay. So if we can turn                21      Q. Okay. So if you could again
22   to Appendix E of your report.                      22   just explain in laymen's terms here on
23      A. E?                                           23   page 4 of Appendix E, there is an R
24      Q. Yes.                                         24   squared of .4 percent; is that right?
25      A. Okay.                                        25      A. Yeah. See, it differs a little
                                             Page 219                                                 Page 221
 1      Q. And, again, I'm going to have to              1   bit from 0.4, 11 percent.
 2   ask you for some assistance with --                 2      Q. Right.
 3      A. I'm willing to provide some                   3      A. 10. It's the usual experience
 4   assistance. No problem.                             4   in this type of regressions. I have some
 5      Q. -- the economics of this.                     5   similar experiences from other datasets as
 6      A. Yeah.                                         6   well.
 7      Q. Okay. Are you familiar with the               7      Q. Okay. But can you just explain
 8   term "R squared"?                                   8   to me what that means, again, as a
 9      A. I am.                                         9   non-economist?
10      Q. Okay. And what is R squared?                 10      A. It explains that it's hard to
11      A. That's a measure that you                    11   explain a large proposition, of course, so
12   frequently use in some regressions, which          12   uncertainty.
13   explains -- explained variance.                    13      Q. Okay.
14      Q. Okay.                                        14      A. Which is not unexpected, of
15      A. In predicted regressions, we                 15   course.
16   typically use another measure, which is            16      Q. Okay. Right.
17   RMSE, root-mean-square error.                      17          Okay. If we can turn back to
18      Q. Okay. And in laymen's terms,                 18   paragraph 25. I'm looking at the last
19   please, what does the R squared tell you           19   paragraph of 25 on page 7.
20   about the fit or precision of your model?          20      A. 25. Okay. I guess I should --
21      A. It's typically, as mentioned, a              21      Q. You can start, of course.
22   measure that you use for another type of           22   Please read the whole paragraph.
23   regressions. But it's a measure of                 23      A. I think I should read the whole
24   explained variance.                                24   paragraph.
25      Q. Okay. So what would an R                     25      Q. Yes, of course.
                                                                                       56 (Pages 218 - 221)
                                       Veritext Legal Solutions
212-279-9424                             www.veritext.com                                     212-490-3430
                                            CONFIDENTIAL
                                              Page 222                                                 Page 224
 1      A. (Witness perusing document.)                   1      Q. Got it.
 2           Yeah. That's correct.                        2      A. Yeah. So this is just pure
 3      Q. Okay. So I'm just -- I'm                       3   standard statistics.
 4   looking at the second half where you start           4      Q. So this is just -- so when you
 5   "Conducting this clean period analysis,              5   say that, you're just talking about the T
 6   our working model shows that there are               6   statistic.
 7   identifiable common factors that influence           7      A. Exactly.
 8   pricing in the FX market in a                        8      Q. Okay. And then when you say the
 9   statistically significant fashion and that           9   conspiracy resulted in statistically
10   the conspiracy resulted in statistically            10   significant increases in FX spreads --
11   significant increases in FX spreads, the            11      A. That's another. That's another
12   difference between bid and ask, buy and             12   issue.
13   sell prices for FX transactions during the          13      Q. Okay.
14   class period."                                      14      A. That's not captured directed by
15           So I just want to understand                15   the --
16   what you mean by "statistically                     16      Q. Okay.
17   significant."                                       17      A. So that's our damage estimates,
18           What is the test you used to                18   which we have a bottom-up approach, as
19   establish the statistical significance of           19   described in our document or paper.
20   these factors?                                      20      Q. Okay.
21      A. This is a standard -- I think we              21      A. And so for each and every trade,
22   should go to the appendix, and I can                22   we have an estimate of the damage, and we
23   explain to you. It's Appendix F; right?             23   can aggregate that up to -- for instance,
24   No. E.                                              24   up to the class-wide level. So we have a
25      Q. D, I think.                                   25   common -- we have a common model for how
                                              Page 223                                                 Page 225
 1      A. Okay. So statistically                         1   to calculate damage for each trade, each
 2   significant is statistically -- a concept,           2   customer, class-wide level.
 3   which is basically used in all                       3      Q. Got it.
 4   regressions. So in our case, we have --              4      A. And looking at those estimates,
 5   all methodology suggests that we should              5   they are also highly statistically
 6   use the so-called T values. Okay. Sorry.             6   significant. That's -- that's the content
 7      Q. No. I'm sorry. You can go                      7   of that sentence.
 8   ahead.                                               8      Q. I see. Okay. Okay.
 9      A. Yeah.                                          9           And just so I understand --
10      Q. Thank you.                                    10   again, forgive my ignorance of statistics.
11      A. Statistically significant, that               11   So the T statistics are high, and that's
12   has to do with the standard error of the            12   why you're calling them statistically
13   coefficients.                                       13   significant. And then -- but when you
14      Q. Okay.                                         14   look at it in combination with the R
15      A. And if you look at the T values.              15   squared, it's saying that it's
16   Can you see the T values?                           16   statistically significant but for
17      Q. Yes.                                          17   explaining less than one percent of the
18      A. In the right column? A                        18   variance; is that right?
19   coefficient is statistically significant            19      A. That particular regression
20   or statistically reliable if that one is            20   explains a small percentage of the
21   bigger or smaller than two minus two. In            21   variance.
22   that case, it's statistically significant           22      Q. Okay.
23   at 95 percent level. The higher, the more           23      A. This is very -- if you have
24   statistically significant it is. That's             24   looked at other, you know, similar kind of
25   the --                                              25   regressions, you would recognize that
                                                                                       57 (Pages 222 - 225)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                     212-490-3430
                                          CONFIDENTIAL
                                            Page 314                                                 Page 316
 1      A. That's -- you know, that's just              1      Q. And that's correct?
 2   how the market works.                              2          Does the WM/Reuters benchmark
 3      Q. Got it. Got it.                              3   have other fixing windows?
 4          Okay. I'm going to move on to a             4      A. As we mentioned here, we will
 5   different topic. Talk a little bit about           5   try to, you know -- for purposes of the --
 6   FX benchmark fixes.                                6   so if you read this sentence, we will try
 7          Can you tell me how many                    7   to remove the fix, fixed rates.
 8   different FX benchmark fixes occurred              8      Q. Right. I just wanted to -- just
 9   during the class period?                           9   if you could answer my question.
10      A. I know that you raised that                 10          Do you know whether the
11   question at the beginning of today's              11   WM/Reuters benchmark has other fixing
12   session. I do not know exactly the number         12   windows?
13   of benchmark fixes. Actually, there are           13      A. I don't remember all the fixes.
14   quite a few out there.                            14      Q. But just for that one in
15      Q. Okay. Do you have, like, an                 15   particular, do you know if there are other
16   estimate? Is it --                                16   windows?
17      A. No, I don't have an estimate.               17      A. I don't remember at the moment.
18      Q. Is it, like, 10? Is it 100?                 18      Q. Okay. Did you exclude data from
19      A. I mentioned a couple of them                19   other WM/Reuters windows from your
20   earlier today.                                    20   analysis?
21      Q. Okay. Okay. Can you name a                  21      A. As mentioned here, the plan is
22   couple of them for me?                            22   to get rid of the fixed rates.
23      A. I mentioned, for instance, the              23      Q. Right. I know that's the plan.
24   WMR fix 4. I think I mentioned the ECB            24          I just want to understand what
25   fix.                                              25   was included in your data for this report.
                                            Page 315                                                 Page 317
 1      Q. Right. And we can look at the                1      A. It's -- if you read
 2   class definitions that plaintiffs are              2   paragraph 128, "As instructed by counsel,
 3   seeking to certify at paragraph 2 of your          3   we have removed transaction data at the
 4   report. They are included for ease of              4   WM/Reuters 4 p.m. fix." So this is
 5   reference.                                         5   ongoing work. It will be -- those type of
 6           But is it correct that the                 6   fixed rates will be removed.
 7   definitions of both the OTC and the                7      Q. Okay. So the only fix trade
 8   exchanged classes exclude trades whose             8   that you removed for was WM/Reuters at
 9   prices were set on the basis of a                  9   4 p.m.; is that right?
10   benchmark rate, such as the WM Reuters            10      A. At the moment, those trades have
11   closing spot rates or the ECB reference           11   been removed. That's correct.
12   rates?                                            12      Q. Right. So this report and
13           MR. HAUSFELD: We'll stipulate             13   that's it. That's the only fixing trades.
14      to that. Next question.                        14      A. The plan is to remove other fix
15      Q. Okay. If you flip back to                   15   trades as well.
16   paragraph 128 of your report. You state           16      Q. Right. But I'm just talking
17   that counsel instructed you to remove             17   about this report, only 4 p.m. Reuters;
18   transaction data at the WM Reuters 4 p.m.         18   right? Okay. Okay.
19   fix; is that right?                               19           MR. HAUSFELD: You have to
20      A. I can read from paragraph 128.              20      answer. Did you get an answer? You
21   "As instructed by counsel, we have removed        21      have to say yes or no to that.
22   transactions data at the WM/Reuters 4 p.m.        22      A. To --
23   fix."                                             23           MR. HAUSFELD: The question is
24      Q. Okay.                                       24      whether or not this report just
25      A. That's correct.                             25      removed the 4 p.m. fix.
                                                                                      80 (Pages 314 - 317)
                                      Veritext Legal Solutions
212-279-9424                            www.veritext.com                                     212-490-3430
                                           CONFIDENTIAL
                                             Page 318                                                Page 320
 1      A. Whether this report -- it's --                1      Q. Okay. Do you think that you'll
 2   as mentioned here in paragraph 128, "As             2   eventually be able to get rid of all of
 3   instructed by counsel, we have removed              3   them from the dataset?
 4   transaction data at the WM/Reuters 4 p.m.           4      A. There are continuous refinements
 5   fix."                                               5   of the dataset.
 6      Q. Right. And my question was is                 6      Q. Okay.
 7   that the only fix trade that you removed            7      A. So let's see.
 8   for and the dataset that you relied on for          8      Q. Okay. If you are not able to
 9   this report?                                        9   remove trades at other benchmark fixes,
10          I understand your plan in the               10   does that mean your model includes
11   future is different. But the only fix              11   transactions that are excluded from the
12   trade removed here is the 4 p.m.                   12   class definitions?
13   WM/Reuters.                                        13      A. If you are not able to exclude
14      A. As you can also read from the                14   all of them, you mean? Well, then they
15   next sentence in that paragraph, "To the           15   will certainly be in the dataset, of
16   extent possible, trades at other benchmark         16   course.
17   fixes during trading day will also be              17      Q. Okay. Thanks.
18   removed"; right? So it's all --                    18           Okay. Now if we turn to
19      Q. Okay. Okay. I'm understanding                19   paragraph 135. You write that "As of the
20   that -- I'm understanding -- I don't               20   date of this declaration, trade data for
21   know -- it's not -- it seems like the only         21   FX exchange traded instruments have not
22   thing you removed from this dataset is the         22   yet been made available to us"; is that
23   4 p.m. fix with the plan to remove                 23   right?
24   everything else later.                             24      A. That is correct.
25      A. Yes. Of course.                              25      Q. So you have not applied your
                                             Page 319                                                Page 321
 1      Q. Okay.                                         1   model to data for exchanged traded FX
 2      A. So --                                         2   instruments.
 3      Q. Okay. That's great.                           3      A. It's impossible to apply the
 4          So -- and just touching on that,             4   model to data that we do not have access
 5   you write -- you do write, as you've read           5   to.
 6   a couple of times now, "For purposes of             6      Q. Right. Right. Okay. And at
 7   the merits phase of the case, we will               7   paragraph 137, you write, "Based on the
 8   remove, to the extent possible, trades at           8   characteristics of exchange traded
 9   other benchmark fixes during the trading            9   instruments and the ways they are traded,
10   day, such as the ECB fix"; is that right?          10   your model of how defendants conduct
11      A. The sentence is --                           11   caused spreads to widen would be equally
12      Q. Right.                                       12   applicable to such instruments"; is that
13      A. -- correct.                                  13   right?
14      Q. So what do you mean by "to the               14      A. That's -- you read the sentence.
15   extent possible"?                                  15      Q. Okay. What characteristics are
16      A. You know, we need to identify                16   those?
17   those trades. So that's ongoing work to            17      A. Actually, we would apply -- we
18   identify those trades. And when                    18   would apply the current model to those
19   identified, they can be removed. Those             19   trades as well.
20   trades cannot be removed before they are           20      Q. Right. But you write here,
21   identified.                                        21   "Based on the characteristics of exchange
22      Q. Okay. And is it difficult to                 22   traded instruments and the ways they are
23   identify those trades?                             23   traded, the model will be equally
24      A. Sometimes it is difficult to                 24   applicable."
25   identify such trades.                              25          So I just want to understand
                                                                                      81 (Pages 318 - 321)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                   212-490-3430
                                           CONFIDENTIAL
                                                Page 322                                                 Page 324
 1   what those characteristics are and what                1   what we can get.
 2   the ways they are traded are.                          2      Q. Right. Right. Okay. And I
 3      A. It's just what it said; right?                   3   guess that kind of answers my next
 4   Based on the characteristics. So they                  4   question, but I'll ask just to be clear.
 5   would use a similar model.                             5          How can you assess reliability
 6      Q. Right. But can you identify                      6   if you have not done any testing with this
 7   some of the characteristics of those                   7   dataset?
 8   instruments that make them --                          8      A. Of course, we need to do
 9      A. For those instruments --                         9   analysis on the data first. I think we
10      Q. -- make the model applicable?                   10   also stated that somewhere in the
11      A. -- you know, for instance,                      11   document.
12   volatility, et cetera, will be relevant.              12      Q. Okay. Because also at the end
13      Q. Okay. And what about the ways                   13   of paragraph 137, you write, "Our model
14   in which they are traded?                             14   will then be able to reliably assess the
15      A. On the exchange, you mean, or --                15   percentage of exchange class as separate
16      Q. I don't know. What did you                      16   injury as well as to calculate aggregate
17   mean?                                                 17   damages."
18      A. What's the question?                            18      A. Yeah.
19      Q. You wrote here "based on the                    19      Q. So how can you -- how can you
20   characteristics and the ways they are                 20   know that if you haven't seen the data?
21   traded."                                              21      A. We are not concluding any
22      A. Yeah. We have discussed those                   22   results from that analysis. We are saying
23   characteristics before. So --                         23   that when we have the data, we can do the
24      Q. Right. The characteristics                      24   analysis. So we have not concluded
25   you --                                                25   anything.
                                                Page 323                                                 Page 325
 1       A. You mean some particular                        1      Q. Okay.
 2   characteristics of the --                              2      A. And we cannot, because we do not
 3       Q. Of the exchange traded                          3   have the data.
 4   instruments. Yes.                                      4      Q. And if you do not get access to
 5       A. Is that what it says? I think                   5   the data, will you be able to calculate
 6   it's referring to based on the                         6   impact or damages for FX exchange traded
 7   characteristics of exchange traded                     7   instruments?
 8   instruments and the ways they are traded.              8      A. In the hypothetical case where
 9   What we are talking about here is to apply             9   we do not get access to data, we cannot
10   the same model on those trades.                       10   run our model --
11       Q. Right. And we're just trying to                11      Q. Okay.
12   understand why you think you can.                     12      A. -- on those data.
13       A. Why?                                           13      Q. Okay. Okay. If you turn to
14       Q. Right. You say "based on                       14   paragraph 119. It starts on page 39, but
15   characteristics and ways they're traded."             15   I'm going to focus on what's on page 40.
16           So just if you can explain what               16   But please feel free to read the whole
17   that means.                                           17   paragraph.
18       A. I think the final analysis will                18      A. Which paragraph are you talking
19   be performed when we have the data. Of                19   about?
20   course, it's hard to tell exactly how that            20      Q. 119.
21   analysis will be run before we actually               21      A. 119.
22   have access to the data.                              22          (Witness perusing document.)
23       Q. Of course. That makes sense.                   23      Q. Okay. So in that paragraph, you
24       A. So it's -- you know, that's                    24   state that your regression model here is
25   always the case; right? You need to see               25   based on a 2017 paper that you coauthored;
                                                                                         82 (Pages 322 - 325)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                       212-490-3430
